DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated January 18, 2021. Applicant amended claims 7, 24, 29, and 31-33. Applicant previously canceled claims 1-6, 15, 16, and 19-23. Applicant added new claims 34-37. Examiner additionally notes that the status of claim 30 was indicated as being “new” and should be “previously presented.” Claims 7-14, 17, 18, and 24-37 are pending previously withdrawn.
Applicant's arguments have been fully considered and are persuasive. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103 as discussed below in view of the new grounds of rejection over Banks et al. (U.S. Publication 2004/0206882; now U.S. Issued Patent 7,469,160) as necessitated by the amendment. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-14, 17, 18, and 24-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/010388. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of the copending application regarding a method of using a surgical robotic system reads on the subject matter of the instant application regarding a surgical system and method of displaying per-operative and real-time data..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 7-14, 17, 18, and 24-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-49 of copending Application No. 16/018037. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping ..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 7 is objected to because of the following informalities:  "the real time images" in the last line should recite --the real-time images--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant amended claims 29 and 31-33 and the previous rejection under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant amended the claims and the previous rejection under 35 U.S.C. 102(a)(2) is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14, 17, 18, and 24-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (U.S. Publication 2020/0138518) and in further view of Banks et al. (U.S. Publication, hereinafter “Banks”; now U.S. Issued Patent 7,469,160).
As to Claim 7, Lang discloses a surgical system in Fig. 2 comprising:
an endoscopic camera (50) in [0264] and Fig. 2 and “endoscope” in [0131] mounted to a robotic arm (surgical instruments being optionally attached to robotic arms as noted in Table 11C on Page 171 and described in [0220], [0401], and [0474]); and
an endoscopic camera display system “display” in [0038] and (48) in [0264] and Fig. 2 configured to display real-time images “live data” in [0264] captured using the endoscopic camera, and to selectively display a peri-operative 3D surface scan map (40, 41, 42, 43, 45, 47, 49) in [0264] generated using data captured by a scanning instrument “scanners” used with imaging systems as described in [0254]-[0256] the scan map displayed as an overlay to the real-time images.
However, Lang does not specifically disclose displaying the scan map as an overlay when an obstruction is detected. Banks teaches in the analogous field of endeavor of medical imaging that a system (100) in [0169-0170] and Fig. 1 is configured to detect (via the endoscopic camera) an obstruction “obstruction” in [0006], [0013], and [0175] of a region in the real-time images and to, in response to detection of said obstruction, display the scan map during normal operation as obstructions are also detected during normal operation as an overlay to the real time images in [0071], [0158], [0163], [0178], and [0354]. It would have been obvious to one of ordinary skill in the art to have provided the system of Lang that augments live image data with virtual data overlaid via the optical head mounted display with similar image overlaying as taught by Banks since it has been shown by Banks that overlaying will provide the predicable result of fulfilling the same function of augmenting live data, especially in situations of obstructions for accurate diagnosis (Banks, [0483], [0486]-[0488], and [0505]).
As to Claim 8, Lang discloses the system of claim 7, wherein the overlay has an opacity “opacity” in [0269], and wherein the system includes a user input device operable to input a user selection via head movements in [0269] or “other means, e.g. a trackball or a virtual display interface” in [0268] of an opacity level, the system responsive to input from the user input device to set the opacity level of the overlay.
As to Claim 9, Lang discloses the system of claim 8, wherein the user input device is a fingerwheel, thumbwheel, knob or other input element “other means, e.g. a trackball or a virtual display interface” in [0268] on a manually-operated user handle used to give input on movement of surgical instruments within an operative site.
As to Claim 10, Lang discloses the system of claim 7, wherein the overlay has an opacity “opacity” in [0269], and wherein the system is configured to alter the level of opacity based on a detection of a condition in the endoscopic view via user input.
As to Claim 11, Lang discloses the system of claim 7, wherein the overlay has an opacity “opacity” in [0269], and wherein the system is configured to alter the level of opacity based on detection by the system of a change in shape of a structure or area in the body cavity via user input.
As to Claim 12, Lang discloses the system of claim 7. wherein the scanning instrument comprises a 3-dimensional endoscope as shown in Table 4 on Page 22 and Table 9 on Page 161.
As to Claim 13, Lang discloses the system of claim 7. wherein the scanning instrument comprises a 2-dimensional endoscope and a source of structured light as shown in Table 4 on Page 22 and Table 9 on Page 161.
As to Claim 14, Lang discloses the system of 7. wherein in which the scanning instrument comprises a 3-dimensional endoscope and a source of structured light as shown in Table 4 on Page 22 and Table 9 on Page 161.
As to Claim 17, Lang discloses the system of claim 7, wherein the surface scan map is generating through a scanning sequence performed pre-operatively by includes capturing scans of the abdominal cavity “abdominal cavity” in [0131] from multiple vantage points.
As to Claim 18, Lang discloses the system of claim 17, wherein the scanning sequence includes robotically moving the scanning instrument within the body cavity to capture scans from the multiple vantage points as described in [0220].
Claims 24-28 substantially recite the subject matter of Claims 7-14, 17, 18 in method form, and are similarly rejected.
As to Claim 29, Lang discloses the method of claim 28, wherein the scanning sequence includes moving the scanning instrument from a first trocar to a second trocar and capturing scans from a position in each trocar (multiple trocars along a surgical path described in [1500] and in various procedures described in [1616] and [1692]).
As to Claim 30, Lang discloses the method of claim 29, further including moving the scanning instrument from the second trocar to a third trocar and capturing a scan from the third trocar (multiple trocars along a surgical path described in [1500] and in various procedures described in [1616] and [1692]).
As to Claim 31, Lang discloses the method method of claims 29, wherein scan data captured from positions in the first trocar at least partially overlaps with scan data captured from positions in the second trocar as described in [0256], [1296]-[1297], and [1511] and during normal operation as positions of the first and second trocar are moved.
As to Claim 32, Lang discloses the method method of claims 29, wherein scan data captured from positions in the first trocar is non-overlapping with scan data captured from positions in the second trocar as described in [0249] and during normal operation as positions of the first and second trocar are moved.
As to Claim 33, Lang discloses the method of claim 24 wherein the data from scans captured in the scanning sequence are co-registered “register” in [0269] into an overall 3-dimensional model of the region of interest.
As to Claim 34, Lang in view of Banks discloses the system of 7, wherein Banks also teaches that the obstruction is blood in [0006] obscuring the region.
As to Claim 35, Lang discloses the system of 7, wherein the obstruction is smoke in [0486], [0540], [0542], and [0559] obscuring the region.
Claims 36 and 37 substantially recite the subject matter of Claims 34 and 35 in method form, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20170112577 and 20060258938 are cited to show similar image overlay and obstructions of view.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795